                                           COMPLAINT/REMOVAL DISMISSAL
                                                     United States District Court
                                                    Southern District of New York

                              q4_M~- l~l ~
Mag. Judge Dkt. No . _ _ _ _ _ _ _ _ _ _ _ _ _ __                                             ! 1..
                                                                                          Date_ ~ /_S-
                                                                                                     __,.,/_ 2_0_ \_4 _ _

            USAO     No._\~
                          _ q_4~~-Q
                                  _3_l.()
                                      ~ 9~~- - -
The Government respectfully requests the Court to dismiss without prejudice the ')(                Complaint _ _Removal
Proceedings in

                                                                                         ,/_4_ ~_4
United States v. _ _       (<_u_f _O_ l_N
                                        _ u_ (~f!i-~_.,_v\-_~_ _Co
                                                                ~ .f_elt>
                                                                      ~ Vltj
                                                                          ~_ a....i+-
                                                                                   I _L<.__
                                                                                               .              _1).QI\,
                                                                                                                __     ~ _ ~ _
                                                                                                                                 /
                                                                                                                                     ) __



The Complaint/Rule 40 Affidavit was filed on        -~\_7_-f_l_Z_. /_t_q_'7~tj~7r
                                                                               ~----1 - ~- - -
~ U.S. Marshals please withdraw warrant.                                           p:{.a
                                                                              ASSISTANT UNITED
                                                                                               a.    ST ITORNEY

                                                                               (Print name)
SOORDE

                                                                                  DEC O6_20mJ
UNITED STA:               GISTRATE JUDGE                                       DATE
                                      Barbara Moses
                            U;ii~cd 2·-~ a: '\/acis•~ratr:) J11dge
Distribution:   White •    CouJ:t   h' Yell • t U.s:'~bals Vo r;KGreen •   Pretrial Services        Pink •   AUSA Copy
                              ::,out em iS net or New 1'
